          Case 1:18-cr-00342-DLF Document 21 Filed 02/08/19 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
         v.                                   :       Criminal Case No. 18-cr-000342 (DLF)
                                              :
                                              :
ROBERTO ROSARIO FARRUGGIO,                    :
                                              :
        Defendant.                            :


                 GOVERNMENT’S MEMORANDUM IN AID OF SENTENCING

        On December 28, 2018, this Court found Defendant guilty of Damaging and Destroying

Property Belonging to or Occupied by a Foreign Government, in violation of 18 U.S. Code, Section

970(a). Sentencing is scheduled for February 11, 2019, at 10:00 a.m. As set forth below, the

government is asking this Court to sentence Defendant to a term of imprisonment of time served,

plus a three-year period of supervised release.

                                          BACKGROUND

   I.         Procedural History

        On November 5, 2018, Defendant was charged by criminal complaint with a violation of

18 U.S.C. § 970(a) (Damaging and Destroying Property Belonging to or Occupied by a Foreign

Government). Magistrate Judge G. Michael Harvey ordered Defendant released pursuant to

certain conditions that same day. A grand jury returned an indictment charging Defendant with

this same crime on November 16, 2018. On November 30, 2018, the government moved this

Court to revoke Defendant’s conditions of release, based on his having violated the conditions of

his release, and to order that Defendant undergo a competency screening followed by a hearing

pursuant to 18 U.S.C. § 4241(a)-(b). This Court granted the motion to revoke Defendant’s

                                                  1
           Case 1:18-cr-00342-DLF Document 21 Filed 02/08/19 Page 2 of 8



conditions of release on December 6, 2018, and ordered that Defendant be evaluated the

Department of Behavioral Health (DBH). Defendant was found to be competent and has been

detained since on or about December 21, 2018. On December 28, 2018, Defendant pled guilty to

this offense pursuant to a plea agreement.

   II.      Factual Summary

         On or about Sunday, November 4, 2018, at approximately 9:00 p.m., Defendant jumped

the fence surrounding the Embassy of Italy, located at 3000 Whitehaven Street, N.W., Washington,

D.C., and began striking the Embassy’s main glass-door entrance with one or more large rocks.

Defendant smashed the Embassy’s glass doors with rock(s), shattering the glass and creating

multiple large holes in the doors.

         In an attempt to flee the scene, Defendant summoned a car using the Uber “pool” feature.

Shortly after Defendant entered the Uber vehicle, a U.S. Secret Service officer ordered the vehicle

to stop. The vehicle stopped, and the driver and another passenger (unrelated to Defendant) exited

the vehicle as directed by the Secret Service. Defendant remained in the vehicle, refusing to exit.

From the backseat, Defendant made crude gestures with his middle fingers. Then, Defendant hid

his hands below the frame of the car window, so law enforcement could not see whether Defendant

had a firearm or other weapon. Defendant refused to comply with multiple commands to exit the

vehicle. Eventually, law enforcement forced Defendant out of the vehicle and placed him under

arrest. Defendant was unarmed.

         After his arrest, Defendant was released on his personal recognizance. On November 26,

2018, at approximately 3:37 a.m., in the 5800 block of 14th Street, N.W., Washington, DC,

Defendant broke the rear window of a parked Honda Pilot SUV. Defendant then removed a baby


                                                2
            Case 1:18-cr-00342-DLF Document 21 Filed 02/08/19 Page 3 of 8



stroller from that vehicle. Defendant used the stroller to crack the windshield of a parked

Chevrolet Equinox. Neither vehicle belonged to Defendant.

       Subsequently, the Embassy of Italy provided the government with an invoice from a

company based in Lorton, VA, showing the cost to repair the damage to the glass-door entrance.

According to the invoice, the total cost to repair the damage caused to the Embassy is $37,007.22.

       The owner of the damaged Honda Pilot and Chevrolet Equinox provided estimates showing

the expected cost to repair both vehicles. The total cost to the victim to repair the damage to both

vehicles is estimated at $3,084.28.

       The Embassy of Italy belongs to and is utilized and occupied by a foreign government by

foreign officials and official guests. A sign at the exterior of the Embassy clearly identifies the

premises as being the Embassy of Italy.

       As noted, after the Defendant was charged in this case and placed on pretrial release, he

engaged in additional criminal conduct. Only three weeks into his pretrial release in this case,

Defendant returned to Washington, D.C., and vandalized two vehicles. Presentence Investigation

Report (PSI) at ¶ 10. Moreover, Defendant failed to comply with other terms of pretrial release,

including not residing with his father as required and not calling Pretrial Services the week of

November 12, 2018. Id. at ¶¶ 6-7.

                                          ARGUMENT

       I.      Statutory Penalties

       Pursuant to 18 U.S.C. § 970(a), Defendant faces a maximum sentence of five years of

imprisonment. He also faces a fine of $250,000, pursuant to 18 U.S.C. § 3571(b)(3); a term of

supervised release of not more than three years, pursuant to 18 U.S.C. § 3583(b)(2); mandatory


                                                 3
             Case 1:18-cr-00342-DLF Document 21 Filed 02/08/19 Page 4 of 8



restitution under 18 U.S.C. § 3663A; and an obligation to pay any applicable interest or penalties

on fines and restitution not timely made.

       II.      Guidelines Calculations

       “As a matter of administration and to secure nationwide consistency, the Sentencing

Guidelines should be the starting point and the initial benchmark” for determining the defendant’s

sentence. Gall v. United States, 552 U.S. 38, 49 (2007). While, to be sure, “[i]n accord with 18

U.S.C. § 3553(a), the Guidelines, formerly mandatory, now serve as one factor among several

courts must consider in determining an appropriate sentence,” Kimbrough v. United States, 552

U.S. 85, 90 (2007), it remains the case that “the Commission fills an important institutional role:

It has the capacity courts lack to ‘base its determinations on empirical data and national experience,

guided by a professional staff with appropriate expertise,’” id. at 108-09 (quoting United States v.

Pruitt, 502 F.3d 1154, 1171 (10th Cir. 2007) (McConnell, J., concurring)). The Supreme Court

“accordingly recognized that, in the ordinary case, the Commission’s recommendation of a

sentencing range will ‘reflect a rough approximation of sentences that might achieve §3553(a)’s

objectives.’” Kimbrough, 552 U.S. at 109 (quoting Rita v. United States, 551 U.S. 338, 350

(2007)).

       The Probation Office has determined that Defendant’s guideline offense level is 10. PSI at

¶ 26. His base offense level is 6 pursuant to U.S.S.G. § 2B1.1. Id. at 18. Because the loss

attributable to the offense was more than $15,000 but less than $40,000, Defendant’s base offense

level is increased by four levels pursuant to U.S.S.G. § 2B1.1(b)(1)(C). Id. at 19. The resulting

offense level is 12. Id. at 23. Defendant has accepted responsibility for the offense of conviction,

so the offense level is reduced pursuant to U.S.S.G. § 3E1.1(a), resulting in a final offense level of


                                                  4
          Case 1:18-cr-00342-DLF Document 21 Filed 02/08/19 Page 5 of 8



10. Id. at 26. The government is unaware of any objection by the defense to the offense level

calculation of 10.

       The Probation Office has calculated Defendant’s criminal history score as Category I.

Accordingly, assuming that Defendant’s offense level remains at 10, Defendant’s guideline

imprisonment range is 0-6 months. The government is seeking a sentence of time served in light

of the plea agreement in this case. As discussed in more detail below, the government is seeking a

period of supervised release of three years. Pursuant to U.S.S.G. § 5D1.2(a)(2), because Defendant

was found guilty of committing a Class D felony, the guideline range for a period of supervised

release following imprisonment is one to three years. PSI at ¶¶ 85-86.

       III.    Sentencing Factors

       Pursuant to 18 U.S.C. § 3553(a), the court shall impose a sentence that is sufficient, but not

greater than necessary to comply with the purposes of the statute which include the need for the

sentence: (A) to reflect the seriousness of the offense, to promote respect for the law, and to provide

just punishment for the offense; (B) to afford adequate deterrence to criminal conduct; (C) to

protect the public from further crimes of the defendant; and (D) to provide the defendant with

needed educational or vocational training.

       In addition, the statute requires the court to consider a number of factors in determining the

appropriate sentence: (1) the nature and circumstances of the offense and the history and

characteristics of the defendant; (2) the purposes of the statute; (3) the kinds of sentences available

(4) the sentencing guidelines; (5) policy statements; (6) the need to avoid unwarranted sentence

disparities; and (7) the need to provide restitution to any victims.

       The defendant has a criminal history score of zero, and therefore a criminal history


                                                  5
           Case 1:18-cr-00342-DLF Document 21 Filed 02/08/19 Page 6 of 8



category of I. The defendant is eligible for up to three years of supervised release. See PSI ¶¶ 81

& 85-86.

        The government recommends that the Court sentence Defendant to time served, but impose

a significant period of probation and/or supervised release, in order to enforce the conditions listed

above and to dissuade Defendant from any further property crimes or vandalism. In particular, the

government is seeking a supervised release term of three years.

        Defendant caused more than $37,000 worth of damage to the Embassy of Italy and—while

on pretrial release in this case—caused an additional nearly $3,500 worth of damage to the Honda

Pilot and Chevrolet Equinox. Although Defendant claims to have a grievance with the Embassy,

there is no suggestion that he had any prior contact with the owner of the two vehicles, who was

an innocent victim to his violent actions. The government hopes that Defendant has learned his

illness cannot go untreated but believes that a lengthy term of Court-ordered supervision would

ensure that is the case.

        Moreover, the government is seeking conditions that will provide the government and the

Court with assurances that Defendant will not, yet again, violate the law and court orders. In

particular, the government is requesting the following conditions, all of which Defendant has

agreed not to oppose in the plea agreement:

            a. To participate in and receive mental health treatment; comply with
               any terms of treatment established by the Court or medical and/or
               mental health professionals, including but not limited to any
               medication regimen established by medical and/or mental health
               professionals; and agree to and sign the attached waiver; the U.S.
               Secret Service will treat any medical information it receives
               regarding the Defendant with due regard for the sensitive and
               personal nature of such medical information, including by limiting
               the use and dissemination of such information consistent with, and
               no greater than, the needs of this case;

                                                  6
          Case 1:18-cr-00342-DLF Document 21 Filed 02/08/19 Page 7 of 8




           b. Subsequent to release, to submit to one interview with Special
              Agents or other personnel that the U.S. Secret Service deems
              necessary to assist in its threat assessment regarding the degree of
              risk he may pose to persons and facilities under the protection of the
              U.S. Secret Service and will cooperate fully in any inquiries that the
              agency carries out pursuant to its responsibilities under 18 U.S.C. §
              3056 and any other applicable laws;

           c. To not enter or go within a three-block radius of the Italian Embassy,
              located at 3000 Whitehaven Street, N.W., Washington, DC 20008,
              for the duration of his term of supervised release or probation; and

           d. To not engage in any illegal activity.

See Plea Agreement (ECF No. 15) at 4-5; PSI at ¶ 83. The government also is seeking an order of

restitution. See Plea Agreement at 8; PSI at ¶¶ 101-102. Defendant was prevented from continuing

his crime spree by his incarceration. The government hopes that his experience, and future mental

health treatment, will assist Defendant in his decision-making and cause him to avoid impulsive

law breaking in the future.



                                             Respectfully Submitted

                                             Jessie K. Liu
                                             United States Attorney


                                     BY:     ________/s/____________________
                                             Jolie F. Zimmerman
                                             D.C. Bar No. 465110
                                             Assistant United States Attorney
                                             United States Attorney’s Office
                                             555 Fourth St., NW. 4th Floor
                                             Washington, D.C. 20001
                                             202-252-7220
                                             Jolie.Zimmerman@usdoj.gov



                                                7
          Case 1:18-cr-00342-DLF Document 21 Filed 02/08/19 Page 8 of 8



                                      Certificate of Service

        I HEREBY CERTIFY that a copy of the foregoing Memorandum in Aid of Sentencing was
delivered via the Court’s electronic filing system to Jay P. Mykytiuk, counsel for Defendant, this
8th day of February, 2019.

                                                         /s/
                                                    Jolie F. Zimmerman
                                                    Assistant United States Attorney




                                                8
